Case 1:05-cv-01548-RCL Document 201 Filed 12/20/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

AGUDAS CHASIDEI CHABAD
OF UNITED STATES,

Plaintiff,

Vv. Case No. 1:05-cv-01548-RCL
RUSSIAN FEDERATION; RUSSIAN
MINISTRY OF CULTURE AND MASS
COMMUNICATION; RUSSIAN STATE
LIBRARY; and RUSSIAN STATE
MILITARY ARCHIVE,

Defendants.

i a

 

PROPOSED) ORDER AND JUDGMENT

Having considered the Plaintiff’s November 27, 2019 Updated Motion for Additional
Interim Judgment of Accrued Sanctions, and the arguments therein, the Court herby:

ORDERS AND ADJUDGES that Plaintiff recover from Defendants, jointly and
severally, an additional $78,300,000, which is the amount of all sanctions accrued since the
Court’s September 10, 2015 interim judgment of $43,700,000; and

ORDERS AND ADJUDGES that until Defendants comply with this Court’s July 30,
2010 Order (ECF No. 80), monetary sanctions will continue to accrue pursuant to this Court’s

January 16, 2013 Order (ECF No. 115), which remains in full force and effect.

SO ORDERED this__22™ day of __ sheocmlee, , 2019.

ee

The Honorable Royce C. Lamberth
United States District Court
